DETAILED ACTION
Applicant’s reply, filed 2 November 2021 in response to the requirement for restriction mailed 14 September 2021, has been fully considered. As per Applicant’s election of Group I, claims 1-8 are pending under examination and claims 9-15 are withdrawn (see below). 

Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on 2 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Applicant asserts a traversal in election of Group I. However, as Applicant’s traversal is on the grounds that a future rejoinder is ‘anticipated’ and no actual arguments to the restriction as set forth have been presented, the election is treated as an election without traverse as noted above. Further, Applicant’s comments (Remarks, page 2) to the completeness of the restriction requirement and citation of MPEP 815 and 817, directed to US restriction practices, are not applicable to the instant application which is a national stage entry of a PCT. The restriction was complete and proper under the requirements of PCT Rule 13.1 and 13.2. The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions (see Groups II and III), there being no without traverse as noted above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewicki et al. (US PGPub 2017/0261456).
	Lewicki teaches polymer-carbon composites for temperature-dependent electrical switching applications comprising a composite of a carbon component aerogel (CNT-CA; [0022]; [0034]; [0037]) and an intercalated hard rubber-forming polymer network selected from polysiloxanes, epoxies, polyurethanes, fluoropolymers, polyolefins, etc. ([0036]; [0038]; [0066])(instant claim 7). Lewicki further teaches the carbon component is a network formed by a carbon material crosslinked by carbon nanoparticles, wherein the carbon material is selected from single-walled carbon 
The compositions as taught by Lewicki are suitable for use in electrical devices (abstract) including devices for haptic feedback pumps, values, robotics, active structures, prosthetics, power generation, active vibration control, optical positioning, force/pressure sensing, active braille displays, deformable surfaces for optics and aerospace, energy harvesting, noise-cancelling, tactile interfaces, etc. ([0056]-[0057]), which can be considered electronic devices and a plurality of which can be considered ‘energy dampening’. The recitation that the basic formulation containing said composition is to be used as an energy dampener for electronic devices does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions. This includes all cited dependent claims as they incorporate all of the limitations of independent claim 1, from which they respectively depend (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lewicki et al. (US PGPub 2017/0261456).
Lewicki teaches the composite as set forth in claim 1 above and, as noted, teaches the carbon network can be selected from aerogels of single-walled carbon nanotubes, double or multi-walled carbon nanotubes, and graphene sheets ([0021]-[0023]) to obtain a tunable temperature dependent electrical switching response ([0021]).
While Lewicki does not specifically teach the carbon-network aerogel comprising both a carbon nanotube component and a graphene component, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the carbon nanotube and the graphene aerogel embodiments as a combination of known additives for their well-known function or property is prima facie obvious with the In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).


Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lewicki et al. (US PGPub 2017/0261456) as set forth in claim 1 above and further in view of Worsley et al. (US 8,809,230).
Regarding claims 2 and 6, Lewicki teaches the composition as set forth above. Lewicki teaches the above noted single-walled and double-walled or multi-walled carbon nanotubes and teaches selection of monolithic aerogels. 	While Lewicki does not limit the physical dimensions of the selected carbon nanotube or the aerogel itself, Lewicki does not specifically teach a carbon nanotube surface area of about 400 m2/g to about 2,500 m2/g (instant claim 2) or an aerogel surface area of about 1,500 m2/g to about 3,500 m2/g (instant claim 6). However, Worsley similarly teaches composites of carbon aerogel monoliths and carbon 2/g (col 2l n 40-42; see also col 7 ln 4-9, 1,000 m2/g or more, 2,000 m2/g or more, 3,000 m2/g or more; col 21 claims) and the BET surface area of the monolith and the nanotubes is at least 1,000 m2/g (col 11 ln 5-9, 1,000 m2/g or more, 1,300 m2/g or more, 1,500 m2/g or more; col 21-22 claims), and wherein the nanotubes increase the volumetric surface area by 20% or more (col 11 ln 4-5), are uniformly distributed in the pores (col 10 ln 44-58), have diameters from 1 nm to 50 nm (col 8 ln 10-21) and increase the mass by 50% or more such that the weight of the nanotubes is greater than or equal to the weight of the monolith (col 11 ln 9-17). Lewicki and Worsley are analogous art and are combinable because they are concerned with the same field of endeavor, namely composites of carbon nanotubes deposited in porous carbon aerogel monoliths suitable for use in electronic devices. At the time of filing a person having ordinary skill in the art would have found it obvious to utilize the physical dimensions/properties as taught by Worsley in the carbon nanotube aerogel composites of Lewicki and would have been motivated to do so as Lewicki is open to selection of known and suitable carbon aerogel materials and further as Worsley teaches such composites have a readily tunable/determinable balance of mechanical robustness and surface area (col 7 l 4-24), and have desirable bulk and porous electrical conductivities (col 10 ln 44 to col 11 ln 22).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767